Exhibit 10.1

 

CASH AWARD AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is made as of this [●] day of September, 2015
between Higher One Holdings, Inc. (the “Company”) and Marc Sheinbaum (the
“Participant”).

 

WHEREAS, the Company has adopted and maintains the Higher One Holdings, Inc.
Short Term Incentive Plan (the “Plan”) to promote the interests of the Company
and its shareholders by providing the Company’s key employees with an
appropriate incentive to encourage them to continue in the employ of the Company
and to improve the growth and profitability of the Company; and

 

WHEREAS, the Plan provides for the grant to participants in the Plan of cash
awards;

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

 

1.     Grant of Cash Award. Pursuant to, and subject to, the terms and
conditions set forth herein and in the Plan, the Company hereby grants to the
Participant a cash award in the amount of $660,000 (the “Cash Award”). The Cash
Award represents an unfunded and unsecured promise of the Company to make cash
payments as provided herein to the Participant. Until such payment, the
Participant has only the rights of a general unsecured creditor.

 

2.     Grant Date. The grant date of the Cash Award hereby granted is September
21, 2015.

 

3.     Vesting. Subject to Section 4, the Cash Award held by the Participant
shall vest in accordance with the vesting schedule set forth in Schedule A
hereto (each date listed in Schedule A, a “Scheduled Vesting Date”) and shall be
paid in accordance with Section 5 hereof, provided that (i) the Participant is
continuously employed through the applicable Scheduled Vesting Date and (ii) the
Compensation Committee of the Board of Directors of the Company has certified in
writing prior to the Scheduled Vesting Date that the performance target set
forth in Schedule A hereto (the “Performance Target”) has been met (the
“Committee Certification”). If the Committee determines that the Performance
Target has not been met, the Committee Certification will not occur, the Cash
Award granted pursuant to this Agreement shall be forfeited at the time of such
determination and the Participant shall have no further rights with respect
thereto. Notwithstanding the foregoing, upon the occurrence of a Change in
Control, the vesting and payment of the Cash Award will no longer be subject to
the Committee Certification requirement of this Section 3. For purposes of this
Agreement, “Change in Control” shall mean any one person, or more than one
person acting as a group (as determined under section 1.409A-(i)(5)(v)(B) of the
federal tax regulations), acquires ownership of stock of the Company that,
together with stock held by such person or group, constitutes more than 50
percent of the total fair market value or total voting power of the stock of the
Company.

 

4.     Termination of Employment. (a) Subject to the occurrence of the Committee
Certification in the case of clauses (i) and (ii), in the event that the
Participant’s employment is terminated (i) by the Company without Cause, (ii) by
the Participant for Good Reason or (iii) as a result of the Participant’s death
or Disability, any unvested portion of the Cash Award will immediately and fully
vest and be paid in accordance with Section 5 hereof. Upon termination of the
Participant’s employment voluntarily (other than for Good Reason) or upon
termination of the Participant’s employment by the Company for Cause, any
unvested portion of the Cash Award shall be immediately forfeited by the
Participant on the date of such termination and the Participant shall have no
further rights with respect thereto without any payment of consideration by the
Company.

 

 
 

--------------------------------------------------------------------------------

 

  

(b) For purposes of this Agreement, the terms “Cause” and “Disability” shall
have the meanings set forth in the Employment Agreement, dated as of April 16,
2014, by and among the Participant and the Company (the “Employment Agreement”)
and, solely for purposes of this Agreement and the Cash Award, the term “Good
Reason” shall have the following meaning:

 

“Good Reason” shall mean the occurrence of any of the following events without
the Participant’s written consent: (i) a material reduction in the Participant’s
base salary, (ii) assignment to Participant of a position or title other than
Chief Executive Officer or of duties or responsibilities materially inconsistent
with the position of a Chief Executive Officer of a company (iii) a relocation
of the Participant’s principal place of business to a location more than fifty
(50) miles from his designated office location, or (iv) a material breach by the
Company of any provision of this Agreement; provided that, within ninety (90)
days following the occurrence of any of the events described in clauses (i)-(iv)
above, the Participant shall have delivered written notice to the Company of his
or her intention to terminate employment for Good Reason, which notice shall
specify in reasonable detail the circumstances claimed to give rise to his or
her right to terminate employment for Good Reason, and the Company shall not
have cured such circumstances within thirty (30) days following the Company’s
receipt of such notice.

 

5.     Payment of Cash Award. Within 90 days of (i) a Scheduled Vesting Date,
(ii) the termination of the Participant’s employment with the Company as a
result of the Participant’s death or Disability or (iii) the later of (1) the
termination of the Participant’s employment with the Company (x) by the Company
without Cause or (y) by the Participant for Good Reason and (2) the occurrence
of the Committee Certification (if applicable), the Company will pay any vested
(including by reason of Section 4 hereof) but not previously paid Cash Award;
provided that any such payment shall be made no later than March 15th of the
year following the year in which such Scheduled Vesting Date, such termination
of employment or Committee Certification, as applicable, occurs.

 

6.     Transfer. The Cash Award or the rights relating thereto may not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant. Any attempt to assign, alienate, pledge, attach,
sell or otherwise transfer or encumber the Cash Award or the rights relating
thereto shall be wholly ineffective and, if any such attempt is made, the Cash
Award will be forfeited by the Participant.

 

7.     Taxes. Whenever payment is made in respect of the Cash Award hereunder,
the Company shall have the right to require the Participant to remit to the
Company an amount sufficient to satisfy any federal, state and local withholding
tax requirements or to withhold such amount from the cash otherwise to be
delivered.

 

 
2

--------------------------------------------------------------------------------

 

  

8.     Delays or Omissions. No delay or omission to exercise any right, power,
or remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, shall impair any such right, power or remedy of such party
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party or any provisions or conditions of this Agreement, shall be in
writing and shall be effective only to the extent specifically set forth in such
writing.

 

9.     No Rights to Awards or Employment. This Agreement is not a contract
between the Company and the Participant. Nothing in this Agreement shall confer
upon the Participant any right to continued employment with the Company or
interfere in any way with the right of the Company to terminate the employment
of the Participant, in accordance with the laws of the applicable jurisdiction,
at any time, with or without Cause.

 

10.     Other Compensation. Nothing in this Agreement shall preclude or limit
the ability of the Company to pay any compensation to the Participant under the
Company’s other compensation and benefit plans and programs, including without
limitation any cash bonus plan, program or arrangement.

 

11.     Integration; Amendment. Integration; Amendment. This Agreement and the
Plan contain the entire understanding of the parties with respect to its subject
matter. There are no restrictions, agreements, promises, representations,
warranties, covenants or undertakings with respect to the subject matter hereof
other than those expressly set forth herein and the Plan. Solely with respect to
the Cash Award granted pursuant to this Agreement, this Agreement and the Plan
supersede all prior agreements and understandings between the parties including
Section 3(e) of the Employment Agreement. In the event of a conflict between the
terms of the Plan and the terms of this Agreement, the terms of the Plan will
govern. This Agreement may be amended only by an instrument in writing signed by
the parties hereto, and any provision hereof may be waived only by an instrument
in writing signed by the party or parties against whom or which enforcement of
such waiver is sought.

 

12.     Notice. Any notice or other communication required or permitted under
this Agreement shall be effective only if it is in writing and shall be deemed
to be given when delivered personally or four days after it is mailed by
registered or certified mail, postage prepaid, return receipt requested or one
day after it is sent by a reputable overnight courier service and, in each case,
addressed as follows (or if it is sent through any other method agreed upon by
the parties):

 

If to the Company:

 

Thomas Kavanaugh

Vice President and General Counsel

Higher One Holdings, Inc.
115 Munson Street

New Haven, CT 06511

 

 
3

--------------------------------------------------------------------------------

 

  

If to the Participant:

 

At his most recent address shown on the payroll records of the Company or to
such other address as any party hereto may designate by notice to the others.

 

13.     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument. Counterpart signature pages to this
Agreement transmitted by facsimile transmission, by electronic mail in portable
document format (.pdf), or by any other electronic means intended to preserve
the original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.

 

14.     Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, without regard to
the provisions governing conflict of laws.

 

15.     Participant Acknowledgment. The Participant hereby acknowledges receipt
of a copy of the Plan. The Participant hereby acknowledges that all decisions,
determinations and interpretations of the Committee in respect of the Plan, this
Agreement and the Cash Award shall be final and conclusive. The Participant
hereby acknowledges that there may be tax consequences upon vesting or payment
of the Cash Award and that the Participant should consult a tax advisor prior to
such vesting or payment. The Participant further acknowledges that he is
responsible for the payment of all taxes that arise in respect of the Cash
Award.

  

 
4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer and said Participant has hereunto signed this
Agreement on the Participant’s own behalf, thereby representing that the
Participant has carefully read and understands this Agreement as of the day and
year first written above.

 

 

Higher One Holdings, Inc.

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

          PARTICIPANT             Participant Signature:                

  

 
5

--------------------------------------------------------------------------------

 

  

Schedule A

 

Scheduled Vesting

Date

Cash Amount

Vested

April 30, 2016

$330,000

October 31, 2016

$330,000

 

 

 

Performance Target

 

The aggregate revenue of the Company as reported in its financial statements for
the six-month period beginning October 1, 2015 and ending March 31, 2016 is
equal to or greater than $[ ]million; provided that such amount will be adjusted
to reflect the adverse impact on revenue of any (i) restitutions, fines or
penalties imposed on the Company by any federal or state governmental authority,
(ii) change in law applicable to the business of the Company or (iii) sale of
business segment(s) (or part(s) thereof) of the Company, each as described in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s Annual Report on Form 10-K or Quarterly
Report on Form 10-Q for the applicable period(s) (the “Performance Target”).

 

 

 6